I am of opinion that the Appellate Division reached a proper conclusion and that the judgment should be affirmed.
A clear statement of the facts is essential to an understanding of the questions presented by this appeal. For several years prior to the month of January, 1899, the plaintiff, McManus, owned the premises situate in the city of Rochester known as No. 161 West avenue, and occupied the same *Page 161 
as a saloon and restaurant; West avenue runs east and west. These premises were eighteen feet wide and one hundred feet deep.
The defendant, Margaret Matthews, was the owner of a vacant lot fourteen feet in width and about one hundred feet in depth on the east side of and adjoining the premises of McManus.
The defendant Matthews, being desirous of erecting a brick building on her lot, entered into negotiations with McManus for the purchase from him of three inches of land included in his premises and east of the east wall of his building thereon; and also for the use of the east wall of the McManus building as a party wall; that thereafter and on the fourth day of May, 1898, pursuant to such negotiations, said agreement was entered into, and in consideration thereof the defendant Matthews covenanted and agreed with the plaintiff McManus that "she would not use or permit to be used the building to be erected by her upon her said property * * * as a saloon and restaurant, or as a place for the sale of ales, beers, wines and liquors, for the period of five years from the date of said instrument." It was further agreed that these covenants should run with the land.
There is no finding that McManus owned any land east of his east wall except the three inches here conveyed, and his testimony shows that he never made any claim that he did.
It is further found that after the defendant Matthews had erected her building she applied for a loan, and it was then discovered that within the bounds of her lot there was a strip of land about two and one-half feet in width and extending the length of the lot which was apparently not covered by her deeds, and it was a matter of dispute between herself and the plaintiff McManus as to the ownership thereof. (There is no claim that McManus was her original source of title.) That thereafter, and in the early part of November, 1898, McManus and wife, for the purpose of settling such controversy, for a valuable consideration, gave the defendant Matthews a quitclaim deed of all his interest in said land; that *Page 162 
contemporaneous with the delivery of such quitclaim deed, and as a part of the same transaction, McManus and defendant Matthews entered into a written contract recognizing and continuing the former contract made by them and dated the 4th day of May, 1898. This quitclaim deed is in evidence.
It is to be borne in mind that the total width of the Matthews lot was only fourteen feet, and yet this quitclaim deed purports to convey all the lands from the center of McManus' east wall to Julia street, a distance of about forty-four feet. The thirty feet east of the land that the defendant Matthews owned McManus never claimed to own, nor had he any title to the Matthews lot.
The real situation is clearly disclosed by the findings and the evidence. The defendant Matthews having applied for a loan, was advised that within the bounds of her lot there was a strip of land about two and one-half feet in width and extending the depth of it, which was apparently not covered by the deeds. Neither the findings nor the evidence locates this two and one-half feet strip, and it is evident that the searcher of the title had some difficulty, as is often the case, in locating the various lots west of Julia street on West avenue, including those of Matthews and McManus. In order to correct any difficulty regarding this unlocated strip of land, McManus, for a consideration, was induced to execute a quitclaim deed of all the land lying between his east line as bounded by the party wall and Julia street, although making no claim of title.
The findings and the evidence make it plain that the sole object of this quitclaim deed was to correct this alleged defect in Matthews' title.
It is expressly found that as a part of the same transaction, a written contract was executed between the parties continuing the former contract and conveyance of May 4th, 1898. These two contracts are in evidence, and the latter not only continued in force the agreement of May 4th, 1898, as stated, but provided that Matthews having erected a brick building upon her land, extending the west wall thereof about two feet *Page 163 
beyond the front wall of McManus' building to the line of the street, that the agreement of May 4th, 1898, should apply to the entire west wall as erected, and conferring upon each party the right to use the extension as a party wall.
McManus and wife, in January, 1899, conveyed to the plaintiff Uihleen who afterwards leased the premises to McManus, and the latter continued to conduct on the premises a saloon and restaurant. The defendants O'Hara and Murphy were copartners, and about the first of July, 1899, with knowledge of the covenant entered into by Matthews, in which she agreed not to use her building for the sale of liquors, etc., for the period of five years from May 4th, 1898, opened and conducted a saloon and restaurant upon the Matthews premises in alleged violation of this covenant.
This action seeks to enforce the covenant and restrain O'Hara and Murphy from conducting said business.
The complaint also prays for damages and for a reformation of the quitclaim deed, if it be found that the legal construction thereof was to render of no force or effect the covenant in the agreement and conveyance of May 4th, 1898.
While it is the general rule that deeds or other instruments cannot be varied, enlarged or restricted by parol evidence, yet there are many and well-established exceptions thereto. A familiar example is found in that power which has always been exercised by a court of equity to declare a conveyance which is absolute upon its face a mortgage.
In the first place, we have read into this quitclaim deed the agreement of May 4th, 1898, which includes the very covenant in question; also the subsequent agreement executed contemporaneously with the quitclaim deed, the two constituting one transaction.
It would seem to go without saying that a court of equity, under the undisputed facts here disclosed, has the power to examine all the written instruments and, in the light of their provisions and the testimony of the parties interested, determine the exact nature of this transaction and the effect of the various conveyances and contracts. *Page 164 
It is disclosed that during the negotiations resulting in the quitclaim deed it was not suggested that the execution and delivery of the latter had any other object than to correct the alleged cloud upon the defendant Matthews' title to the strip of land in question.
The appellant's contention that it was error to admit parol evidence of what preceded the giving of the quitclaim deed and of the intention of the parties ought not to be sustained.
In Stow v. Tifft (15 Johns. 458) the general principle is laid down that where two instruments relating to the same subject are executed at the same time, they are to be taken in connection as forming parts of the same agreement.
It is expressly found that the defendants O'Hara and Murphy opened their saloon and restaurant upon the Matthews premises with full knowledge of this covenant in the agreement of May 4th, 1898.
In Tallmadge v. East River Bank (26 N.Y. 105) it is held that the owner of land may by parol contract, with the purchasers of successive parcels, in respect of the manner of its improvement and occupation, affect the remaining parcels with an equity requiring them also to be occupied in conformity to the general plan, which is binding upon a subsequent purchaser with notice of the fact, though his legal title be absolute and unrestricted.
In Collins v. Tillou (26 Conn. 368) it is held that the purpose of an ordinary deed of land is not to state the terms of the contract, in pursuance of which the land is conveyed, but to pass the title; and notwithstanding the formal statement of consideration, and of the receipt thereof contained in the deed, the grantor is at liberty to prove by parol evidence the real contract, in pursuance of which the deed was given.
In Palmer v. Culbertson (143 N.Y. 213) it was held competent to show by parol evidence that an absolute deed was intended as an advancement.
In the case at bar, the written instrument, bearing date May 4th, 1898, was a conveyance of three inches of land, a party wall agreement, and a covenant on the part of the *Page 165 
defendant Matthews not to use her premises for the period of five years as a place for the sale of liquors.
It has been held that an agreement which was a part of the consideration for the sale, restricting the use of the property, is not merged in the deed, and does not qualify or in any way affect the title to the land; and the admission of parol evidence to prove such an agreement is no infringement of the rule that parol evidence is not admissible to contradict, vary or explain a written instrument.
Evidence is admissible of a parol agreement that no part of the premises should be used for the sale of intoxicating liquors, and upon proof of the agreement the grantee shall be restrained from using the property for such purpose. (1 Jones' Law of Real Property, § 744, and cases cited.)
The case before us is of trifling importance, but the principle which will be established in the reversal of this judgment is far-reaching, and as I regard it opposed to the settled law of the state.
I vote for the affirmance of the judgment.
PARKER, Ch. J., GRAY and CULLEN, JJ., concur with O'BRIEN, J.; MARTIN and VANN, JJ., concur with BARTLETT, J.
Judgment reversed, etc.